

116 HR 8955 IH: Construction Consensus Procurement Improvement Act of 2020
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8955IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mr. Comer (for himself and Mr. Khanna) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the use of reverse auctions for design and construction services procurements, and for other purposes.1.Short titleThis Act may be cited as the Construction Consensus Procurement Improvement Act of 2020.2.Prohibition on use of a reverse auction for the award of a contract for complex, specialized, or substantial design and construction services(a)FindingsCongress makes the following findings:(1)In contrast to a traditional auction in which the buyers bid up the price, sellers bid down the price in a reverse auction.(2)Reverse auctions, while providing value for the vast majority of Federal acquisitions, including certain construction-related acquisitions, are limited in value for complex, specialized, or substantial design and construction services.(b)Reverse auction definedIn this Act, the term reverse auction means, with respect to any procurement by an executive agency, a real-time auction generally conducted through an electronic medium among two or more offerors who compete by submitting bids for a supply or service contract, or a delivery order, task order, or purchase order under the contract, with the ability to submit revised lower bids at any time before the closing of the auction.(c)Prohibition(1)In generalNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to prohibit the use of reverse auctions for awarding contracts for complex, specialized, or substantial design and construction services.(2)Applicability to acquisitions above the simplified acquisition thresholdThe prohibition on reverse auctions for complex, specialized, or substantial design and construction services shall apply only to acquisitions above the simplified acquisition threshold (SAT) for construction and design services pursuant to part 36 of the Federal Acquisition Regulation.(d)Rulemaking for complex, specialized, or substantial servicesNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall promulgate a definition of complex, specialized, or substantial design and construction services, which shall include—(1)site planning and landscape design;(2)architectural and engineering services (as defined in section 1102 of title 40, United States Code);(3)interior design;(4)performance of substantial construction work for facility, infrastructure, and environmental restoration projects; and(5)construction or substantial alteration of public buildings or public works.(e)Rule of constructionNothing in this Act shall be construed to restrict the use of reverse auctions for the procurement of other goods and services except as specifically provided for under this Act.(f)ReportNot later than two years after the date of the enactment of this Act, the Administrator of the General Services Administration shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the effectiveness of this Act in delivering complex, specialized, or substantial design and construction services to the United States Government.